 1                                                                              Hon. Ronald B. Leighton

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8   KEITH DAHL, in his Personal Capacity and as           NO. 3:16-cv-05719-RBL
     Personal Representative of the Estate of
 9   BRANDON DAHL, deceased,
                                                           STIPULATED MOTION AND
10   Plaintiff,                                            ORDER TO APPROVE
                                                           SETTLEMENT AND DISMISS
11   v.                                                    CASE

12   MASON COUNTY, et al.,

13   Defendants.

14                                        I.   INTRODUCTION

15           Plaintiff, KEITH DAHL, in his personal capacity and as personal representative of the

16   Estate of Brandon Dahl; Defendants MASON COUNTY, a political subdivision of the State of

17   Washington; GARY HAUGEN, as Personal Representative for the Estate of TOM HAUGEN,

18   deceased; CASEY SALISBURY; ANGELA LANGSTON; JOSEPH OTT; BRAD MCQUADE;

19   and MATT GRAY (collectively “County Defendants”); and Defendant HEALTH CARE

20   DELIVERY SYSTEMS, INC. (“HDS”) (collectively the “Parties”), by and through their counsel

21   of record, respectfully request the Court approve a settlement agreement reached between the

22   Parties and dismiss this case with prejudice and without further costs or attorneys’ fees on the terms

23   set forth in the Settlement Guardian ad Litem Report (“GAL Report”).

24

25   STIPULATED MOTION AND ORDER TO APPROVE                                    Galanda Broadman PLLC
     SETTLEMENT AND DISMISS - 1                                                8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
 1                                        II.    RELIEF REQUESTED

 2             The Parties respectfully request that the Court issue an order approving the settlement

 3   agreement reached between the Parties and dismiss this case with prejudice and without further

 4   costs or attorneys’ fees on the terms set forth in the Settlement GAL Report.

 5                                 III.         EVIDENCE RELIED UPON

 6             This Stipulated Motion to Approve Settlement and Dismiss (“Motion”) is based upon the

 7   Settlement GAL Report on file with this Court, which, in turn, is based on: (1) a Release and Hold

 8   Harmless Agreement between Mr. Dahl, in his Personal Capacity and as Personal Representative

 9   of the Estate of Brandon Dahl, and the County Defendants; (2) a Settlement Agreement and Release

10   between Mr. Dahl, as Personal Representative of the Estate of Brandon Dahl, and HDS; and (3) a

11   Mediation Settlement Agreement between the Parties (collectively “Settlement Agreements”).

12                                   IV.        STATEMENT OF FACTS

13             On August 16, 2016, Plaintiff filed a complaint against Defendants alleging negligence and

14   violations of 42 U.S.C. § 1983. The Parties have since negotiated a global settlement of all claims

15   against all Defendants. The terms of the global settlement are provided in the Settlement GAL

16   Report.

17             On May 25, 2017, the Court appointed Michael B. Smith, to serve as Guardian ad Litem

18   (“GAL”) for BD, a minor. Mr. Smith participated in mediation, reviewed each of the Settlement

19   Agreements, and prepared a Settlement GAL Report, which he filed with the Court under seal on

20   October 9, 2018 (Dkt. 159). The Settlement GAL Report recommends that this Court approve the

21   terms of the Settlement Agreements, finding the Parties’ settlement a fair and reasonable

22   compromise.

23                                 V.       AUTHORITY & ARGUMENT

24             The Parties respectfully request that the Court approve the settlement and dismiss this case

25   STIPULATED MOTION AND ORDER TO APPROVE                                    Galanda Broadman PLLC
     SETTLEMENT AND DISMISS - 2                                                8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
 1   with prejudice and without further costs or attorneys’ fees on the terms set forth in the Settlement

 2   GAL Report.

 3          The Court’s approval of the settlement is appropriate because the settlement terms

 4   negotiated between the Parties are “fundamentally fair, adequate, and reasonable.” United States

 5   v. Oregon, 913 F.2d 576, 580 (9th Cir. 1990). Here, the Parties agree that the Settlement

 6   Agreements are fair, adequate, and reasonable. Further, the GAL has approved the settlement and

 7   specifically found that it is a fair and reasonable compromise. Accordingly, the Court’s approval

 8   of the settlement, and related dismissal of this case, is appropriate.

 9                                        VI.    CONCLUSION

10          For the reasons set forth above, the Parties respectfully request that the Court approve the

11   settlement reached between the Parties and dismiss this case with prejudice and without further

12   costs or attorneys’ fees on the terms set forth in the Settlement GAL Report.

13          DATED this 11th day of October 2018.

14                                                       WILLIAMS, KASTNER

15                                                       s/Heidi Mandt
                                                         Heidi Mandt, WSBA #26880
16                                                       1515 SW Fifth Avenue, Suite 600
                                                         Portland, Oregon 97201
17                                                       Attorney for Defendants Healthcare Delivery
                                                         Systems
18                                                       Phone: (503) 228-7967
                                                         Email: hmandt@williamskastner.com
19
                                                         GALANDA BROADMAN
20
                                                         s/ Gabriel S. Galanda
21                                                       Ryan Dreveskracht, WSBA No. 42593
                                                         Gabriel S. Galanda, WSBA No. 30331
22                                                       Attorneys for Plaintiff
                                                         P.O. Box 15146
23                                                       Seattle, WA 98115
                                                         Tel: (206) 557-7509
24                                                       Email: ryan@galandabroadman.com
                                                         gabe@galandabroadman.com
25   STIPULATED MOTION AND ORDER TO APPROVE                                   Galanda Broadman PLLC
     SETTLEMENT AND DISMISS - 3                                               8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
 1

 2
                                                        LAW LYMAN DANIEL KAMERRER &
 3                                                      BOGDANOVICH PS

 4                                                      /Guy Bogdanovich
                                                        Guy Bogdanovich, WSBA No. 14777
 5                                                      Attorney for Mason County Defendants
                                                         P.O. Box 11880, Olympia, WA 98508-1880
 6                                                      Telephone: (360) 754-3480
                                                        Email: gbogdanovich@lldkb.com
 7

 8

 9

10                                                 ORDER

11          Having considered the Motion, Settlement GAL Report, and other materials, the Court

12   hereby approves the settlement on the terms set forth in the Settlement GAL Report and dismisses

13   this case with prejudice and without further costs or attorneys’ fees.

14          IT IS SO ORDERED.

15          Dated this 12th day of October, 2018 .

16

17

18                                                         A
                                                           Ronald B. Leighton
19                                                         United States District Judge

20

21

22

23

24

25   STIPULATED MOTION AND ORDER TO APPROVE                                   Galanda Broadman PLLC
     SETTLEMENT AND DISMISS - 4                                               8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
